UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6635


ROBERT W. GWYN, JR.,

                    Plaintiff - Appellant,

             v.

B.W. BOOKER, Ex-Warden; R. BATEMAN, Institutional Programs Manager
(I.P.M.); MELVIN DAVIS, Warden; MARCUS ELAMLAP, Western Regional
Administrator,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:17-cv-00143-MFU-RSB)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Wayne Gwyn, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Wayne Gwyn, Jr., appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Gwyn v.

Booker, No. 7:17-cv-00143-MFU-RSB (W.D. Va. May 8, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2